Citation Nr: 1755192	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  13-04 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating greater than 40 percent for service-connected degenerative disc disease of the lumbar spine.

2.  Entitlement to a disability rating greater than 10 percent for service-connected degenerative osteoarthritis, status post fracture, navicular bone of the right foot.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The Veteran had active service from March 1969 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Houston, Texas.  In that decision, the RO awarded an increased disability rating of 40 percent for the service-connected low back disability, and continued a 10 percent disability rating for the service-connected right foot disability.  The Veteran disagreed with the assigned disability ratings and perfected a substantive appeal.

During the pendency of the appeal, in July 2017, the RO granted separate service connection for sciatic nerve radiculopathy of the left lower extremity.  The Veteran has not expressed disagreement with the assigned disability rating or its effective date.  Therefore, the issue regarding the separate rating for the left lower extremity neurological impairment is not before the Board.


FINDINGS OF FACT

1.  The Veteran's service-connected low back disability is not shown to be manifested by unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least six weeks during the preceding 12 months.

2.  Resolving all reasonable doubt in the Veteran's favor, over the course of the period on appeal, the Veteran's degenerative osteoarthritis, status post fracture, navicular bone of the right foot has been manifested by moderately severe foot injury.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating greater than 40 percent for the
service-connected degenerative disc disease of the lumbar spine have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1, 4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2017).

2.  The criteria for a 20 percent disability rating for the service-connected degenerative osteoarthritis, status post fracture, navicular bone of the right foot have been met.  38 U.S.C. §§ 1155, 5103, 5107 (West 2012); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5284 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2012), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in December 2010, January 2013, and August 2017 the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

For increased-compensation claims, the VCAA requirement is generic notice.  The type of evidence needed to substantiate the claim is evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in the above mentioned letters and other correspondence provided by the RO.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the disabilities, and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2017); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2017).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2017).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2017) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2017).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  When rating spine disabilities, the Board must also discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2011).  VA examinations must include joint testing for pain on both active and passive motion, in weight bearing and non-weight bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2017). 

In increased disability rating claims, when VA receives a submission of new and material evidence within one year of a rating decision addressing the condition, 38 C.F.R. § 3.156(b) requires any subsequent decision to relate back to the original claim.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  A review of the Veteran's claims file reveals that following the issuance of a January 2007 rating decision, there is no evidence received within one year which relates to the service-connected low back or right foot disabilities.  Thus, with respect to the Veteran's claims seeking an increased disability rating, the July 2012 rating action is the proper rating decision on appeal.

Low Back Disability 

The Veteran asserts that his service-connected low back disability is more disabling than reflected by the currently assigned 40 percent disability rating.  His lumbar spine disability has been rated under Diagnostic Code 5242 which provides the criteria for degenerative arthritis of the spine.  Such disabilities of the spine are evaluated under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The criteria of the General Rating Formula are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1). 

The General Rating Formula pertinent to the thoracolumbar spine provides that a 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is from zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right later rotation is zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  General Rating Formula, Note (2). 

Intervertebral disc syndrome is rated either under the General Rating Formula or alternatively under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, pursuant to Diagnostic Code 5243, whichever method results in a higher disability rating. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent disability rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the preceding 12 months.  The maximum 60 percent disability rating is warranted for incapacitating episodes having a total duration of at least six weeks during the preceding 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  VA regulations provide that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See Note (1).

Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

A VA examination report dated in February 2011 shows that the Veteran reported having limitation in walking because of his spine condition.  He stated that, on average, he could walk 300 feet.  He indicated that it would take a few minutes to accomplish this.  He added that he had not experienced falls due to his spine condition.  He described symptoms associated with the spinal condition to include stiffness, fatigue, spasms, and decreased motion.  He did not experience paresthesia or numbness.  He would have weakness of the spine and leg.  He indicated having bowel problems in relation to the spine condition manifested by fecal leakage that occurred less than one third of the day, and described as moderate.  He reported requiring a pad.  He did not experience obstipation.  He did not have erectile dysfunction nor any bladder problems in relation to the spine condition.  He described pain in the mid-line lower back that occurred constantly.  The pain travels from the lower back toward left hip.  He described that pain level as severe, exacerbated by physical activity.  It was relieved by rest and daily pain medication.  During flare-ups, he would experience functional impairment described as pain causing cessation of activities requiring him to lie down and limitation of motion of the joint described as difficulty bending over or getting up out of a chair.  He denied any hospitalization or any surgery.  He stated his condition, in the preceding 12 months, has not resulted in any incapacitation.  The bone condition had never been infected.  He also indicated that his back condition would restrict his sleeping at night.  He would have pain walking short distances and when getting up from sitting.  It would hurt to ride in a car.  His overall functional impairment was described as lifting 10 pounds or more; operating machinery that vibrates; and climbing.

Physical examination of the thoracolumbar spine revealed no evidence of radiating pain on movement.  Muscle spasm was absent.  There was tenderness noted on examination described as left paraspinous to sciatic notch.  Spinal contour was not preserved due to tenderness.  There was guarding of movement which was described as reluctant to move due to discomfort.  Spinal contour was not preserved due to guarding.  Guarding did not produce an abnormal gait.  The examination did  not reveal any weakness.  Muscle tone was normal.  Musculature was normal.  There was positive straight leg raising on the right and left.  Lasegue's sign was negative.  There was no atrophy present in the limbs.  There was no ankylosis of the thoracolumbar spine.  Range of motion testing revealed flexion to 20 degrees with pain, extension to 20 degrees with pain, right lateral flexion to 15 degrees with pain, left lateral flexion to 20 degrees with pain, and bilateral lateral rotation to 10 degrees with pain.  Combined range of motion was 95 degrees. Range of motion was not additionally limited following three repetitions.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with abnormal curves of the spine, reversed lordosis.  The diagnosis was degenerative disc disease of the lumbar spine.  There was no change in the diagnosis, and his condition was said to be active.  Subjective factors were progression of pain in the low back over the years aggravated by activity, and discomfort with prolonged sitting or standing.  The objective factors were loss of the lordotic curve to the lumbosacral spine and decreased range of motion to this area.  His usual occupation was not affected by his condition.

A VA examination report dated in December 2012 shows that the Veteran was diagnosed with degenerative disc disease of the lumbar spine and degenerative spine disease.  He described increased back pain, but that he would avoid medication and surgery to the extent possible.  He would take pain medication when pain was severe with spasm.  Pain was said to be worse in morning, wherein he would need to stretch before getting out of bed.  Then he could not stand or sit for prolonged periods.  He would get relief when lying flat, often on a couch or a reclining chair.  His pain would interfere with sleep so he would usually sleeps on his stomach. He was unable to lift or bend without severe pain.  Flare-ups would impact lifting and bending.  Range of motion testing revealed flexion to 25 degrees with pain at 20 degrees, extension to 10 degrees with pain at 5 degrees, bilateral lateral flexion to 10 degrees with pain at 5 degrees, and bilateral lateral rotation to 10 degrees with pain at 5 degrees.  Combined range of motion was 75 degrees. Range of motion was not additionally limited following three repetitions.  The joint function of the spine was additionally limited by pain, less movement than normal, and interference with sitting, standing, and/or weight bearing.  There was no localized tenderness or guarding.  Muscle, reflex, and sensory testing were within normal limits.  Straight leg raising was negative.  There was right lower extremity radiculopathy.  The Veteran did not have intervertebral disc syndrome.  He did not use an assistive device for ambulation.  His disability was said to impact his work as an electrician performing electrical maintenance.

A VA examination report dated in April 2017 shows that the Veteran was diagnosed with degenerative disc disease of the lumbar spine with left lower radiculopathy.  The Veteran reported increased pain and decreased range of motion with radiating leg sensation.  He reported taking pain medication but was unaware of the name of the medication.  He described the pain with bending, twisting, and walking.  Range of motion testing revealed flexion to 40 degrees, extension to 10 degrees, bilateral lateral flexion to 15 degrees, and bilateral lateral rotation to 15 degrees.  Combined range of motion was 110 degrees.  There was moderate tenderness or pain on palpation of the lumbosacral spine.  The Veteran was able to perform repetitive use testing, but there was no additional loss of function or range of motion following three repetitions.  There was guarding, muscle spasm, and localized tenderness that did not result in abnormal gait or spinal contour.  Muscle strength and reflex testing was within normal limits.  Sensory examination was decreased on the left but within normal limits on the right.  Straight leg raising was negative on the right and positive on the left.  There was mild radiculopathy of the left lower extremity, but none on the right.  There was no ankylosis of the spine.  There were no other neurologic abnormalities and no intervertebral disc syndrome.  He did not use an assistive device for ambulation.  The functional impact was said to be manifested by decreased range of motion and pain with bending and twisting. The Veteran reported having trouble in the morning putting on his socks and shoes because he was unable to bend.  There was no objective evidence of pain on non-weight bearing.  Passive range of motion had the same values as active range of motion.  There was no objective evidence of pain on passive range of motion testing.

After careful review of the evidence of record, the Board finds no basis for the assignment of an increased disability rating.  In this regard, intervertebral disc syndrome has not been shown at any time during the period on appeal. Thoracolumbar forward flexion was 20 degrees in February 2011, 25 degrees in December 2012, and 40 degrees in April 2017, with those ranges estimated following repetitive use.  At no time was the thoracolumbar or entire spine ankylosed.

While the Veteran reported bowel impairment on examination in February 2011, there was no related diagnosis, and he denied any such impairment on examination thereafter.  The medical evidence of record also did not show any bladder diagnosis related to the low back disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242, Note (1).  As noted above, a separate disability rating has been awarded for radiculopathy of the left lower extremity.  There are no other neurological changes related to the service-connected low back disability that would warrant an additional separate disability rating.

The Board has also considered the provisions of 38 C.F.R. § 4.40 , 4.45, 4.59, and the holdings in DeLuca and Mitchell.  However, an increased disability rating for the Veteran's service-connected low back disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 40 percent disability rating.  In this regard, the Board observes that the Veteran has complained of pain on numerous occasions, and acknowledges the objective medical findings, which reflect his complaints of pain when conducting his range-of-motion testing.  The Board also observes that the Veteran's range of motion in his spine is limited by pain, and takes note of the VA examination reports which estimated range of motion following repetitive use to yield the same range of motion as shown on examination.   For the above reasons, the disability picture presented does not warrant a disability rating in excess of 40 percent for the Veteran's service-connected low back disability.

The Board also acknowledges assertions made by the Veteran throughout the appeal indicating that he is limited in his day-to-day activities as a result of his spine disability.  Nonetheless, the effect of the symptoms associated with the Veteran's lumbar spine is contemplated in the currently assigned disability ratings under Diagnostic Code 5242. The Veteran's symptoms do not tend to establish a disability that would warrant an increased disability rating.  Where, as here, the preponderance of the evidence is against the claim, the benefit of the doubt rule is not for application.  38 U.S.C. § 5107 (b) (West 2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Right Foot Disability

The Veteran asserts that his service-connected right foot disability is more disabling than reflected by the currently assigned 10 percent disability rating.  The Veteran's right foot disability is rated under Diagnostic Code 5284 which provides the rating criteria for other foot injuries.  Under Diagnostic Code 5284, a 10 percent disability rating is provided for a moderate foot injury.  A 20 percent disability rating is provided for a moderately severe foot injury.  A 30 percent disability rating is provided for a severe foot injury.  The Note to Diagnostic Code 5284 indicates that a maximum 40 percent rating will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a.

A VA examination report dated in February 2011 shows that the Veteran reported constant pain in the right ankle that would travel to the midfoot and lower leg.  He described the pain as burning, aching, and sharp, with the pain level at a seven on a scale of 10.  The pain was exacerbated by physical activity and relieved by rest.  At the time of pain, he would have to get off his feet and elevate the foot.  For the foot condition at rest, he would have pain and stiffness with no weakness, swelling, or fatigue.  While standing or walking he would have pain, stiffness, and fatigue, with no weakness or swelling.  He denied every being hospitalized or having any surgery.  He would treat with daily pain medication.  He was recently given insoles but had not used them yet.  He noted that it seemed the pain was worse each day.  His feet would hurts to wear shoes or boots, so he would wear slippers all the time.  He described his overall functional impairment as a limitation in his ability to ambulate any distance.

Physical examination of the right ankle revealed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  Range of motion was within normal limits.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.   Examination of the right foot revealed no tenderness, painful motion, weakness, edema, heat, redness, instability, atrophy, or disturbed circulation.  There was active motion in the metatarsophalangeal joint of the right great toe.  Palpation of the plantar surface of the right foot revealed no tenderness.  Weight bearing and non-weight bearing examination of the right Achilles tendon showed that alignment was normal.  On the right, there was a slight degree of valgus present, which could be corrected by manipulation.  The right foot showed no forefoot/midfoot mal-alignment.  There was no deformity such as inward rotation of the superior portion of the os calcis, medial tilting of the upper border of the talus, marked pronation or the whole foot everted.  Pes cavus, hammer toes, Morton's metatarsalgia, hallux valgus present, and hallux rigidus were not present.  He had limitations with standing and walking; he is able to walk 1/4 mile.  He required shoe inserts.  He requires no orthopedic shoes, corrective shoes, or build-up of the shoes.  The symptoms and pain were relieved somewhat by the previously noted corrective shoe wear.  The diagnosis was degenerative osteoarthritis, status post fracture, navicular bone of the right foot.  The examiner opined that there was no change in the diagnosis.  The Veteran's condition was active, with reported pain with activity and relieved with rest and medication.  The objective factors were some decreased range of motion in the right ankle.

A VA examination report dated in December 2012 shows that the Veteran was diagnosed with status post fracture of the navicular bone of the right foot.  He described pain in right foot, requiring orthotics when wearing shoes.  He would usually wear crocks for ease of daily use.  He stated that he would only walk 20 to 30 feet around the house and would do little walking.  The examiner described the severity of the right foot disability as severe.  He would use regular orthotics for assistance.  The disability was said not to impact the Veteran's ability to work.  

A VA examination report dated in April 2017 shows that the Veteran was diagnosed with degenerative osteoarthritis, status post navicular bone of the right foot.  The Veteran reported that his condition had improved with only occasional pain in right foot, described as sharp and throbbing pain. There was no current treatment or medications.  He described his functional loss as difficulty walking when in pain.  The examiner described the disability as moderate.  The foot condition was said to chronically compromise weight bearing.  It was said not to require arch supports, custom orthotics inserts, or shoe modification.  There were no signs of foot surgery.  There was pain on physical examination that contributed to functional loss, manifested by pain on movement, pain on weight bearing, disturbance of locomotion, and interference with standing.  There was functional loss with repetitive movement resulting in interference with standing.  His occupational functioning was said to have been impacted to the extent that he had trouble standing for prolonged periods of time without increased pain.

In light of the applicable rating criteria and the medical findings as set forth above, the Board determines that the Veteran's right foot disability more closely approximates a 20 percent disability rating under Diagnostic Code 5284 for a moderately-severe foot injury.  The medical evidence of record over the entire course of this appeal shows that the Veteran has reported pain and tenderness of the right foot with difficulty standing and walking.  In February 2011, he had limitations with standing and walking and was required to wear shoe inserts.  In December 2012, the VA examiner described the right foot disability as severe, the disability was said not to impact the Veteran's ability to work.  The April 2017 VA examiner described the disability as moderate, however, the foot condition was said to chronically compromise weight bearing, and functional loss was described as pain on movement and weight bearing, disturbance of locomotion, and interference with standing.  Occupational functioning was impacted to the extent that there was difficulty with prolonged standing.  In light of the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the right foot disability warrants a 20 percent disability for a moderately-severe other foot disability under Diagnostic Code 5284.

The Board also finds that a disability rating in excess of 20 percent is not warranted as the next higher 30 percent disability rating would require that the disability is manifested by severe foot injury.  This has not been shown by the evidence of record.  As noted, while the VA examiner in December 2012 described the right foot disability as severe, examiner did not provide any explanation for the description and the disability was said not to impact the Veteran's ability to work.

Additionally, the Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals. 

Accordingly, the Board finds that the overall disability picture most closely approximates the criteria for a 20 percent disability rating.  Consideration has been given to the assignment of staged ratings since the date of the Veteran's claim (i.e., different percentage ratings for different periods of time).  However, in the present case, the Veteran's symptoms have remained relatively constant throughout the course of the period on appeal and as such staged ratings are not warranted.

Extra-schedular Consideration

Finally, the Board finds that the Veteran's low back and right foot disabilities do not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's low back and right foot disabilities are adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the ratings assigned herein are appropriate.  In this regard, as a result of this decision, the right foot disability has been awarded an increased disability rating of 20 percent.  In view of the adequacy of the disability ratings assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claims will not be referred for extra-schedular consideration.


ORDER

A disability rating greater than 40 percent for service-connected degenerative disc disease of the lumbar spine is denied.

A 20 percent disability rating for service-connected degenerative osteoarthritis, status post fracture, navicular bone of the right foot, is granted, subject to the applicable criteria governing the payment of monetary benefits.




______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


